Judgment, Supreme Court, New York County (Laura Drager, J.), rendered January 4, 2000, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The court correctly found that the People had disproved the defendant’s agency defense beyond a reasonable doubt. There is no basis upon which to disturb the trial court’s determinations concerning credibility. In his own testimony, defendant admitted that he bought the drugs at the request of the undercover officer, a complete stranger, in anticipation of making a profit, amounting to 25% as he had made on prior occa*436sions, in addition to the sum of money he received from, the undercover officer. Moreover, when the officer asked who was “working”, defendant immediately asked what he was looking for and how much he needed. The evidence established that defendant was acting primarily for his own benefit in the role of a middleman, and that the benefit he received cannot be described as incidental (see, People v Lam Lek Chong, 45 NY2d 64, 75, cert denied 439 US 935; People v Page, 260 AD2d 153, lv denied 93 NY2d 928). Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.